—In a paternity proceeding pursu*684ant to Family Court Act article 5, the appeal is from an order of the Family Court, Kings County (Palmer, J.), dated March 20, 1995, which denied the appellant’s motion to direct the parties, the child, and another individual to submit to a blood genetic marker or a DNA test.
Ordered that, on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, Family Ct Act § 1112 [a]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Pursuant to Family Court Act § 532, the court was required to order the mother, the child, and the putative father to submit to one or more blood genetic marker or DNA tests. By previously ordering the foregoing individuals to undergo an HLA (i.e., human leukocyte antigen) test, the court complied with the statute (see, Matter of Dutchess County Dept. of Social Servs. [Kathy R.] v Jeffrey M., 202 AD2d 581). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.